UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 99-41040
                          Summary Calendar



                              ELVIA DELEON,

                                                  Plaintiff-Appellant,


                                 VERSUS


        HARLINGEN CONSOLIDATED INDEPENDENT SCHOOL DISTRICT;
       SAN BENITO CONSOLIDATED INDEPENDENT SCHOOL DISTRICT;
      JOSE ANTONIO GONZALEZ, Individually and in his official
        capacity as Superintendent of Schools of San Benito
             Consolidated Independent School District,

                                                 Defendants-Appellees.




           Appeal from the United States District Court
                For the Southern District of Texas
                              (B-98-CV-72)
                              July 14, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*

      Elvia DeLeon sued Harlingen Consolidated Independent School

District ("HCISD") and San Benito Consolidated Independent School

District   ("SBCISD")   and    Jose   Antonio   Gonzalez   ("Gonzalez")


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
individually, in state district court in Cameron County, Texas, in

November 1997, alleging breach of contract and civil conspiracy to

deprive her of a teaching position under state and federal statutes

and the Constitution.     DeLeon asserts that she entered a teaching

contract with SBCISD in July 1995, which was subsequently canceled

in August 1995 by Gonzalez because he learned from sources at HCISD

that DeLeon had trouble with students when she was teaching at

HCISD.     The   case   was    removed   to   Federal   District   Court    in

Brownsville on federal question jurisdiction and the district judge

referred   the   matter   to    the   magistrate   judge   for   report    and

recommendation.     Defendant moved for summary judgment on various

grounds and the magistrate judge recommended granting summary

judgment on statute of limitations and failure of DeLeon to prove

existence of any contract with SBCISD.          The district judge, after

de novo review, adopted the report of the magistrate judge and

granted summary judgment in favor of all defendants against DeLeon.

DeLeon timely appeals to this Court.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.               For

the reasons stated by the magistrate judge in his Report and

Recommendation filed under date of June 22, 1999, we AFFIRM the

Order and Final Judgment entered herein on July 26, 1999.

                  AFFIRMED.